11/08/2021


           IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                           Case Number: OP 21-0546


                                        OP 21-0546
                                    _________________

PATRICK STEVEN BRYAN, II,

             Petitioner,

      v.                                                              ORDER

JESSE SLAUGHTER, Cascade County Sheriff,

             Respondent.
                                   _________________
       Patrick Steven Bryan II petitions this Court for a writ of habeas corpus to relieve him
from what he contends is an unlawful order of the Eighth Judicial District Court holding him
on $10,000 bail in Cascade County Cause No. CDC-21-660. As Bryan is being held pre-trial
in the Cascade County Detention Center, we have revised the caption of the case to name
only the person having custody. See § 46-22-205(1), MCA.
       Bryan argues that the State did not present sufficient evidence to justify the imposition
of bail, that he is indigent, and that the failure to release him under the circumstances
presented unlawfully restrains him of liberty in violation of his constitutional rights. Having
reviewed the petition and attachments, the Court deems it advisable to obtain a response.
       IT IS THEREFORE ORDERED that the Attorney General, the Cascade County
Attorney, or both, are granted twenty days from the date of this Order within which to file a
response to the petition.
       The Clerk of this Court is directed to give notice of this Order to the Attorney
General, to all counsel of record in Cascade County Cause No. CDC-21-0660, and to the
Hon. John Kutzman, presiding judge.




                                                                                 Electronically signed by:
                                                                                        Beth Baker
                                                                            Justice, Montana Supreme Court
                                                                                    November 8 2021